DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-27 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 15, the prior art of record does not disclose a control circuit with inductor, and “a measurement unit configured to measure an average current through the inductor”; and “adjust the control frequency of the applied voltage as a function of the average current intensity of the current flowing through the inductor as previously measured by the measurement unit.”
Claims 16-26 are allowed as depending on claim 15.
Regarding claim 27, the prior art of record does not disclose a method for controlling a piezoelectric transformer including “measuring, by a measurement unit, an average current intensity of a current flowing through the inductor; and regulating, by the control circuit, the control frequency as a function of the measured average current intensity as previously measured by the measurement unit.”
Claims 29-30 are allowed as depending on claim 27.
Regarding claim 31, the prior art of record does not disclose a “control circuit comprising: an inductor; a measurement unit configured to measure an average current through the inductor; and a control unit configured to: apply a voltage with a periodic waveform to a piezoelectric transformer, wherein a period duration of the voltage is specified by a control frequency, and adjust the control frequency of the applied voltage as a function of an average 
Regarding claim 31, the prior art of record does not disclose  a“ control circuit comprising: an inductor; a measurement unit configured to measure an average current through the inductor; and a control unit configured to: apply a voltage with a periodic waveform to a piezoelectric transformer, wherein a period duration of the voltage is specified by a control frequency, and adjust the control frequency of the applied voltage as a function of an average current intensity of a current flowing through the inductor as previously measured by the measurement unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844